     Case 2:20-cv-00525-JAD-EJY Document 29 Filed 09/03/21 Page 1 of 2



                                   UNITED STATES DISTRICT COURT
 1
                                          DISTRICT OF NEVADA
 2
                                                     ***
 3
      SHERRI L. LOVE,                                          Case No. 2:20-cv-00525-JAD-EJY
 4
                     Plaintiff,
 5
              v.                                                            ORDER
 6
      MEDICAL UNIT E FMWCC, et al.,
 7
                     Defendants.
 8
 9          Before the Court is Plaintiff’s filing, which the Court construes as a Motion to File a Second
10   Amended Complaint and Cancel her Application to Proceed In Forma Pauperis. ECF No. 28.
11          Just one month ago, on July 21, 2021, the Court issued an Order that screened Plaintiff’s
12   First Amended Complaint, deferred a decision on Plaintiff’s application to proceed in forma
13   pauperis, and entered a 90-day stay to allow for mediation. ECF No. 23 at 8-9. That Order told
14   Plaintiff she could not file any “other pleadings or papers” during the stay. Id. at 9.
15          On August 6, 2021, approximately three weeks into the stay, Plaintiff filed a motion to
16   amended complaint. ECF No. 24. The Court denied that motion, reminded Plaintiff that she could
17   not file documents with the Court during the 90-day stay period, and explained to Plaintiff that she
18   could not file an amended complaint until after the Court lifted the stay. ECF No. 26.
19          Although the stay is still in effect, Plaintiff has again filed a Motion seeking to amend her
20   complaint. ECF Nos. 28, 28-1. The Court denies the Motion because it was filed in violation of
21   the Court’s orders.
22          The Court again advises Plaintiff that she may not file any other documents with the Court
23   until after the mediation, set for October 22, 2021, and the Court enters an order lifting the stay.
24   This ruling does not apply to Plaintiff’s mediation statement, which Plaintiff shall not file but
25   instead email to InmateMediationBrief@nvd.uscourts.gov. ECF No. 27.
26          In her instant Motion, Plaintiff also asks the Court to cancel her application to proceed in
27   forma pauperis because she is going to pay the $350 filing fee. ECF No. 28. However, as of
28
                                                       1
     Case 2:20-cv-00525-JAD-EJY Document 29 Filed 09/03/21 Page 2 of 2




 1   today’s date, Plaintiff has not paid the fee. Until the filing fee is paid, the Court will not cancel

 2   Plaintiff’s informa pauperis status as Plaintiff may not maintain this case without either a fully

 3   paid filing fee or an approved in forma pauperis application. Unless the Court has received a full

 4   payment of $350, the Court will rule on the application to proceed in forma pauperis after the

 5   mediation scheduled for October 22, 2021.

 6           Accordingly, IT IS HEREBY ORDERED that Plaintiff’s filing construed as a Motion to

 7   File a Second Amended Complaint and Cancel her Application to Proceed In Forma Pauperis

 8   (ECF No. 28) is DENIED.
 9           IT IS FURTHER ORDERED that Plaintiff shall not file any requests, motions, letters or
10   other documents with this Court until after the October 22, 2021 mediation and Court enters an
11   order lifting the stay.
12

13           DATED this 3rd day of September, 2021.
14

15
                                                   ELAYNA J. YOUCHAH
16                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
